Title: From Thomas Jefferson to Benjamin Harrison, 31 December 1783
From: Jefferson, Thomas
To: Harrison, Benjamin


        
          Sir
          Annapolis, Dec. 31, 1783.
        
        Letters from Holland from the middle to the last of September inform us that the citizens of the Dutch states are all in commotion.  The conduct of the Prince of Orange having been such as greatly to strengthen the republican party, they are now pressing in the firmest tone a restoration of their constitutional rights. Friesland, as usual, leads the way. They have demanded of the sovereign assembly of the states that the power of the Stadtholder to change or reinforce the garrisons be limited or taken away, and that themselves be authorized to exercise in arms for the defence of their country: of 80000 men able to bear arms among them it is believed scarcely any will refuse to sign this demand. The Hollanders have referred to a Committee in their last assembly the examination of the power by which the prince undertakes to appoint flag officers of their fleet, and that he be desired to abstain from the exercise of it. There happens to be vacant the place of admiral. The other states seem to be in the same temper, and are now regularly exercising themselves in arms under the ensigns of their respective towns. Tho each state is to chuse their Stadtholder out of the Orange family they consider themselves not bound to chuse the eldest, and of course that they may chuse different ones. The state of Europe at present seems favorable to the republican party, as the powers who might aid the prince are either fatigued with the late war, or likely to be engaged in the ensuing one.
        We have yet but seven states, and no more certain prospects of nine than at any time heretofore. We hope that the letters sent to the absent states will bring them forward.
      